                                         Case 4:12-cv-03970-HSG Document 210 Filed 09/25/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SOFTWARE RIGHTS ARCHIVE, LLC,                      Case No. 12-cv-03970-HSG (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 192
                                  10     FACEBOOK, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed Software Rights Archive’s (“SRA’s”) motion to compel,
                                  14   Facebook’s opposition, and SRA’s reply. ECF Nos. 192, 202, 204. The motion is DENIED
                                  15   WITHOUT PREJUDICE because the parties have not adequately met and conferred. The Court
                                  16   ORDERS the parties to meet and confer, and if they are not able to resolve their dispute, to
                                  17   submit a joint discovery letter brief pursuant to the undersigned’s Discovery Standing Order. As
                                  18   stated in the standing order, “counsel for each party shall meet and confer in person, or, if counsel
                                  19   are located outside the Bay Area, by telephone, to attempt to resolve their dispute informally. A
                                  20   mere exchange of letters, e-mails, telephone calls or facsimile transmissions does not satisfy the
                                  21   meet and confer requirement.” There must be a live conversation.
                                  22          IT IS SO ORDERED.
                                  23

                                  24   Dated: September 25, 2019
                                  25
                                                                                                    THOMAS S. HIXSON
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
